Citation Nr: 1622806	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a right ankle disorder.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for a right knee disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The case was remanded in September 2014 to provide the Veteran an opportunity to testify at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  That hearing was conducted in April 2015 and a transcript thereof is on file.  At that hearing it was agreed to keep the record open for 30 days to provide the Veteran the opportunity to obtain and submit a supporting medical statement from the VA clinicians that treated him for his claimed psychiatric disability.  Such a supporting statement has now been submitted.  


In a statement by VA podiatrist in November 2014 it was reported that the Veteran had degenerative changes of 1st metatarsal joint of each foot, the mid-tarsal joints of each foot, and the left ankle.  His pain and deformities were consistent with having been a parachute rigger and jumper, and the pain in his feet was more than likely related to his military service.  In another statement in November 2014, a VA physician wrote, in part, that the Veteran had degenerative changes in the hips.  He had pain and deformities were consistent with his activities during service of being a parachute rigger and jumper.

The Veteran has not previously claimed service connection for disabilities of his feet and hips.  He is advised to do so, if he wishes to seek service connection for those disabilities.  Cf. 38 C.F.R. § 19.9(b) (2015).   

The issues of entitlement to service connection for PTSD and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran was seen and treated during service for multiple injuries, including from parachute jumps, and his current degenerative joint disease of the low back, left ankle, and both knees is related thereto.  

2.  The Veteran's current chronic depressive disorder is proximately due to pain and disability from degenerative joint disease of the low back, left ankle, and both knees.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative joint disease of the low back, left ankle, right knee, and left knee disorder are met.  38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2015).  

2.  The criteria for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 38 C.F.R. §§ 3.102, 3.310 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Veteran's DD 214 shows that his military training included Basic Airborne Course and Parachute Rigger Course.  His service personnel records show that he was awarded the Parachute Badge.  

The August 1980 examination for service entrance found that the Veteran had had a Baker's cyst removed from the left popliteal space.  In an adjunct medical history questionnaire he reported having or having had cramps in his legs, and a "trick" or locked knee.  It was noted that a Baker's cyst had been removed from the left popliteal space in the Veteran's childhood.  He had had pain and pressure in that area in the past, as well as cramps in his legs.  He had had a trick right knee in the past.  

In February 1981 the Veteran complained of injuries of his left leg.  He complained of anterior tibial pain due to having bumped his knee.  On examination he had a small contused area without a break of the skin.  That area was tender to palpation.  There was no tenderness along the proximal anterior tibia.  The assessment was a contusion.  Another clinical notation was that he had a small contusion and abrasion of the left upper ankle.  

A February 1981 Individual Sick Slip shows that the Veteran had back pain, which was incurred in the line of duty.  

In March 1981 the Veteran again complained of leg left pain.  His history of preservice excision of a Baker's cyst was noted.  He had left calf pain after a [parachute] jump the day before.  After an examination the assessment was a muscle strain of the peroneus longus vs. the soleus muscle.  He was to have physical therapy and to have ice applied the next day, and then to have strengthening exercises for his ankle.  He was to be given a profile for one week, without running, physical training, or parachute jumping.  He was to return to the clinic as need.  

In June 1981 the Veteran's was noted to have been hit on the left leg with a bat.  On examination the knee was stable.  The assessment was a contusion.  He was not to engage in physical training or running for one week.  

In July 1981, while stationed in New York, the Veteran had been involved in a fight two days earlier and injured his right knee.  On examination there was a little swelling and tenderness, laterally, as well as some fluid.  The assessment was anterior bursitis.  He was not to engage in physical training or running or prolonged standing for 5 days.  When followed-up in August 1981 for anterior bursitis, he had resolving anterior patellar bursitis and the assessment was again anterior bursitis.  

Service personnel records show that the Veteran was given an Article 15 in August 1981.  He had received a lawful order from his superior noncommissioned officer to refrain from striking another soldier but in July 1981 had willfully disobeyed that order.  

In December 1981 the Veteran complained of pain in his low back and up his spine of one day duration after moving heavy objects.  Range of motion was within normal limits and reflexes were symmetrical.  Straight leg raising was to 90 degrees.  

In May 1983 the Veteran complained of pain in his right leg of 3 days duration from an injury during a training incident when he fell on his shin.  On examination he had a bruised area and the assessment was a contusion.  

In September 1983 the Veteran was seen for an infection of the left eye.  He was treated with heat.  Also that month it was noted that he had a sebaceous cyst of the left lower eyelid.  

The report of the examination for discharge from active service is not of record.  

VA outpatient treatment (VAOPT) records show that in July 1986 the Veteran complained of having had chest and back pain, off and on, for 3 days.  In November 1991 it was noted that he had been in a motor vehicle accident (MVA) one year ago.  He complained of low back and right hip pain.  Lumbosacral X-rays revealed an essentially normal lumbar spine.  In December 1991 he was seen for a history of low back for one year after an MVA.  After an examination the impression was low back pain secondary to "MFPS."  In March 1997 the Veteran had pain and effusion of the right knee for four months after a fall.  

In VA Forms 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault in June 2011 and January 2012 the Veteran reported that he had had a disagreement with an enlisted man had struck the Veteran in the left eye and had repeatedly struck the Veteran in the head, causing ruptured blood vessels in his left eye.  On another occasion that same person had attacked the Veteran.  

On VA examination (Disability Benefits Questionnaire (DBQ)) in May 2014 it was reported that the Veteran had been diagnosed with degenerative arthritis of the thoracolumbar spine.  It was noted that the Veteran reported having hurt his back in a parachute jump in 1981 and that since then he had always had back pain in the lumbar area which radiated to his left buttock but he did not have paresthesias.  

On physical examination the Veteran refused to perform range of motion testing, claiming that he could not do such testing due to pain.  Strength in the lower extremities was 4/5.  Reflexes were 1+ at the knees but absent at the ankles.  There were no abnormality sensory findings.  The examiner reported that the Veteran had a "right cam walker after recent surgery which cannot be removed."  The examination stated that he could not examine the Veteran's right leg but the Veteran did not complain of any sensory issues.  He had no radicular pain or other signs of radiculopathy.  He did not have thoracolumbar intervertebral disc syndrome (IVDS).  He used a back brace and a walker.  

The examiner reported that the Veteran had strong Waddell signs.  He did not want to do any range of motion testing of the spine or extremities.  He did not put any effort on "MMT" but was able to arise from the examining table and walk, such that strength was at least 4/5.  He had recently had right foot surgery and had a "long cam walker" that could not be removed.  He grimaced and vocalized when he had to take off his brace or sit on the examining table, and anything which the examiner touched was reported by the Veteran to be painful.  

A 2012 lumbar MRI was unchanged from an MRI in 2009 and showed lumbar stenosis at L3-4, and foraminal impingement at L4-5 and L5-S1; and there was possible cauda equine compression, but no symptoms that would suggest that.  
As to whether the thoracolumbar spine (back) condition impacted the Veteran's ability to work, the examiner reported that this was difficult to assess because the examination was skewed by the strong Waddell's signs.  

The examiner opined that the low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event or illness because the service treatment records showed that the Veteran had an episodes of back pain after moving a heavy object in December 1981.  There was no acute injury to his back from any parachute jumps.  Also, present imaging showed degenerative joint disease that was compatible with age-related changes.  

On VA DBQ examination of the Veteran's knees in May 2014 it was noted that the Veteran had been diagnosed as having degenerative joint disease of the knees.  The Veteran related having had pain in his knees since inservice parachute jumps.  On examination the Veteran performed range of motion testing of the knees.  Knee strength was 4/5 in each knee on flexion and extension.  Testing revealed no instability of either knee.  The examiner stated that there were strong Waddell's signs with over-reaction.  The Veteran did not fully participate, stating that he could not fully extend his knees except when lying down or when standing and walking.  He used braces and a walker.  

The examiner opined that the degenerative joint disease of the knees was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illnesses because the STRS documented minor injuries to the Veteran's shins in February 1981 and June 1981, and May 1983.  Bruises had resolved with no long-term impairments.  In July 1981 he was diagnosed with prepatellar bursitis of the right knee which was also a benign condition that resolved without long-term functional impairment.  In March 1981 the Veteran strained a calf muscle during a parachute jump and that also resolved without any further complaint or impairment.  At present, imaging studies showed mild DJD of both knees which was compatible with aging and genetic predisposition.  There was no real injury during the parachute jumps to his knee joints, and his complaints of knee issues started in the last few years, according to VA records.  The above reported injuries did not explain the Veteran's present complaints. 

On VA DBQ examination of the Veteran's ankles in May 2014 the examiner noted that the Veteran had been diagnosed as having mild DJD of the ankles.  The Veteran related having injured his ankles during service in parachute jumps.  His right ankle could not now be examined because he had recently had right foot surgery and was using a "long cam walker."  At the examination the Veteran also reported that he could not move his left ankle but the examiner found that the Veteran had full passive range of motion of the left ankle.  

As to whether the Veteran's ankle disabilities impacted his ability to work the examiner stated that this was difficult to assess due to strong Waddell's signs.  The examiner opined that the DJD of the ankle was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness because the STRs did not show any injury of the Veteran's ankles.  He did not complain of any ankle issues until 2011.  An MRI of the left ankle seemed to reveal an acute pathology, i.e. talar dome edema, as well as the "FHL" [flexor hallucis longus] tenosynovitis of the right ankle.  

On VA DBQ psychiatric examination in May 2014 the Veteran's claim file was reviewed.  It was reported that the Veteran did not have a diagnosis of PTSD that conformed to the DMS-5 criteria.  He had a diagnosis of an unspecified depressive disorder, of which he had the following symptoms, (1) depressed mood most of the day, on most days, (2) decreased interest in activities, (3) appetite decrease on a daily basis, (4) Insomnia on a nightly basis, (5) loss of energy, nearly every day, and (6) feelings of worthlessness.  

The Veteran has been in individual psychotherapy and group therapy at the Bronx, VA since May of 2012 and had been diagnosed with depressive disorder, not otherwise specified (NOS), i.e., an unspecified depressive disorder.  He reported being depressed since 2009 when he was diagnosed with spinal stenosis.  He also reported losing his job in November 2010 because of his back, and that his financial issues had made him depressed as well.  He stated that while in the military he received at least one Article 15, but was not sure how many.  There was no reported history of drug or alcohol abuse.  

The Veteran reported being harassed constantly, each day and every day by a non-commissioned officer in Kaiserslautern Germany.  In addition, he reported being harassed by 2nd/1st Lieutenants, in his unit, the 5th Quartermaster Detachment after the day he got into a fight with the non-Commissioned Officer.  He reported that it all started on July 30, 1980, when he had a verbal confrontation with a non-commissioned Officer.  When he turned around, he was punched in the face (left eye) by the non-commissioned officer and then punched a few times.  He reportedly then put the non-commissioned officer in a bear hug to prevent him from hitting him but. He reported that by the end of the day, he was in trouble.  

The examiner stated that this did not meet the criterion for a PTSD stressor because the described stressor was not a life-threatening situation.  

The examiner stated that the Veteran did not meet the criteria for PTSD.  The experience he had of getting into a physical altercation with a non-commissioned officer did not qualify as a traumatic event.  However, the Veteran did qualify for a diagnosis of an unspecified depressive disorder.  The Veteran reported having symptoms of depression since 2009, caused by medical and financial issues.  

In a November 6, 2014 statement a VA Podiatrist reported that prior examinations and X-rays had revealed that the Veteran had, in pertinent part, degenerative changes and osteophytic production of the left ankle.  He had been a parachute rigger and jumper [during service] and his pain and deformities appeared consistent with this type of activity.  Based upon his medical history and clinical examination it was the podiatrist's opinion that the pain in the Veteran's left ankle disorder was more than likely related to his activity in the service.  

In a November 13, 2014, statement a VA physician reported that the Veteran was under the care of the VA Orthopedic department for severe pain in his knees and low back.  Prior examination and X-rays had revealed degenerative changes and decreased range of motion of the Veteran's lumbar spine and his knees.  He had been a parachute rigger and jumper [during service] and his pain and deformities appeared consistent with this type of activity.  Based upon his medical history and clinical examination it was the physician's opinion that the pain in the Veteran's knees and spine disorders were more than likely related to his activity in the service.  

At the April 2015 travel Board hearing it was alleged that the Veteran's claimed musculoskeletal disabilities, i.e., the back; bilateral ankle conditions, and bilateral knees were incurred due to his activities in his military occupational specialty which was a parachute rigger and jumper.  Page 2 of the transcript.  He also appears to have (somewhat vaguely) testified that he injured his low back while moving a heavy object during field exercises, following which he was placed on light duty.  Page 4.  He had had pain in his back, knees, and ankles ever since his inservice parachute jumps.  Page 4.  He had been diagnosed by VA with lumbar stenosis in 2009.  Page 5.  He had statements from his treating VA clinicians linking his inservice activities with the currently claimed musculoskeletal disorders.  Page 6.  His back symptoms had never resolved following his inservice injury.  Page 7.   He had made more than a dozen parachute jumps during service.  Page 8.  

As to the claim for service connection for a psychiatric disorder, including PTSD, the Veteran testified that he had no psychiatric problems prior to service and, having served in peacetimes, did not participate in combat.  Page 9.  On one occasion during a parachute jump he had collided with another parachutist and he had feared for his life.  Page 10.  Also, while in Germany he had a confrontation with a non-commissioned officer who had punched the Veteran in the eye, leading to a struggle.  Page 10.  The Veteran had sustained some burst blood vessels in his eye, for which he sought treatment by going on sick call.  He could not recall the name of the non-commissioned officer.  Page 11.  He was now hyperalert.  He believed that the incident had led to an Article 15.  After this incident he had been harassed by the unit.  Page 12.  He had been given extra-duty, although he had not asked for a transfer from his unit he had let everyone know that he wanted out of the situation.  Page 13.  He had not sought psychiatric treatment during service and had first sought treatment in 2009 with VA.  Page 14.  He would obtain a supporting statement from his treating VA psychiatrist.  Page 15.  The record was held open for 30 days for the submission of such statement.  

In a May 2015 statement from the Veteran's attending VA psychiatrist it was reported that the Veteran had been enrolled in an outpatient mental health clinic since 2011.  He was treated for an adjustment disorder with depressive symptoms and non-combat PTSD.  His depressive mood was closely related to the chronic pain he suffered from and he was treated with medication.  His PTSD stemmed from two incidents.  The first one was while serving in the military.  The second was from a recent car accident.  By the Veteran's own account, he was physically attacked by a superior while serving in the military and he retaliated, for which he was given an Article 15.  He now had some avoidant behavior and flashbacks from the incident.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1131; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).

VA must give due consideration to lay evidence.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

The report of the examination for discharge from active service is not of record.  Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Destruction of service medical records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Low Back, Left Ankle, Right Knee, and Left Knee Disorders

It is undisputed that the Veteran was seen and treated for multiple musculoskeletal injuries during active service, at least some of which were related to parachute jumps, as the Veteran has stated and testified.  

The opinion of the May 2014 VA examiner was, in essence, that the STRs did not establish that the Veteran had chronic residuals of any inservice injuries.  On the other hand, weighing in favor of the claims for service connection for disabilities of the low back, left ankle, and each knee are the statements in November 2014 from a VA podiatrist and a VA physician which are to the effect that the Veteran's parachute jumps are consistent with the pain and deformities which the Veteran now has of the lumbar spine, knees, and left ankle.  As such, the VA podiatrist and VA physician opined that the Veteran's current degenerative changes were more than likely related to such activities.  

The Board is aware that the May 2014 VA examiner had reviewed the claim file.  On the other hand, the favorable opinions in this case come from two VA treating sources, one a podiatrist and the other a physician.  

Accordingly, as to these claims, with the favorable resolution of doubt, the favorable and unfavorable evidence is in approximate balance.  Accordingly, service connection for DJD of the low back, left ankle, left knee, and right knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Acquired Psychiatric Disorder

It is undisputed that the Veteran neither sought nor received psychiatric treatment during service or until many years after service.  

The May 2014 VA examiner found that the Veteran had a diagnosis of an unspecified depressive disorder, which was related to and caused by medical and financial issues.  

Similarly, the Veteran's attending psychiatrist reported that the Veteran's depressive mood was closely related to the chronic pain from which he suffered.  In this regard, the two statement in November 2014 from a VA podiatrist and VA physician both demonstrate that the Veteran has pain from, at least in part, disabilities of the low back, left ankle, and each knee.  

Accordingly, resolving doubt in favor of the Veteran, service connection for a depressive disorder is warranted as being proximately due to and caused by service-connected DJD of the low back, left ankle, and both knees.  


ORDER

Service connection for disorders of the low back, left ankle, right knee, and left knee is granted 

Service connection for an acquired psychiatric disability other than PTSD, is granted.  


REMAND

At his hearing the Veteran testified that he had experienced right ankle pain ever since parachute jumps in service.  In May 2014, a VA examiner had provided a negative opinion regarding a nexus between the current ankle disability and injuries in service.  The opinion was based on the absence of supporting service treatment records and the fact that the Veteran did not report an ankle disability in 2011.  The examiner did not have the opportunity to consider the Veteran's testimony and the courts have held that VA examiners cannot rely on the absence of supporting evidence to reject a Veteran's competent reports.  Dalton v. Nicholson, 21 Vet App 23 (2007).  The opinions submitted by the Veteran did not report a right ankle disability.

With respect to the claim for service connection for PTSD; a May 2014 VA psychiatric examiner determined that the Veteran's alleged stressor of having been assaulted by a non-commissioned officer was not life-threatening; and, as such, the Veteran did not meet the criteria for a diagnosis of PTSD.  The Veteran points to inservice treatment records pertaining to a left eye condition as corroborating evidence that he was struck on or near the left eye during the assault.  However, the STRs only indicate that he had an infection or sebaceous cyst of the left lower eyelid.  Similarly, his testimony suggesting that he received an Article 15 during service as result of this incident personnel records indicate that he received punishment for other reasons.  

However, after the May 2014 VA psychiatric examination the Veteran proffered another stressor which he did not relate to the May 2014 VA examiner.  Specifically, he testified that on one occasion during a parachute jump he had collided with another parachutist and he had feared for his life.  Page 10.  

However, this incident is also not corroborated by either the STRs or the service personnel records.  Nevertheless, the Veteran must be given the opportunity to obtain and submit any evidence which might tend to corroborate that this incident actually occurred.  If he does, an addendum opinion should be obtained from the May 2014 VA examiner as to whether, if corroborated, such a stressor constitutes a valid stressor for the purpose of establishing a diagnosis of PTSD, assuming the Veteran otherwise meets the criteria for a diagnosis of PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the physician who provided the May 2014 opinion regarding the right ankle disability, to consider the Veteran's testimony to having had right ankle symptoms since parachute jumps in service.  The examiner should opine whether the testimony, if accepted, would be sufficient with the other evidence of record; to establish a link between the current right ankle disability (including arthritis) and the in-service parachute jumps.

The examiner should also opine whether there are medical reasons for rejecting the Veteran's reports.  The absence of supporting treatment records is not a sufficient reason, by itself, for rejecting his reports; unless the existence of such records would be expected (for instance if the disability was of such a nature that he would have been expected to have sought treatment).

2.  Attempt to obtain credible supporting evidence through service department or other indicated sources of the stressor in which the Veteran collided with another parachutist.  Ask the Veteran for any information needed to obtain such evidence.  

3.  If credible supporting evidence is obtained, return the case to the May 2014 VA psychiatric examiner for an addendum opinion as to whether this is a valid stressor for the purpose of diagnosing PTSD, assuming that the Veteran otherwise meets the criteria for a diagnosis of PTSD.

If the May 2014 VA examiner is not available to render an addendum opinion, arrange for the Veteran to be examined by another VA clinician for this purpose and, if so, ensure that the claim file and all electronic records are made available to such examining clinician.  

3.  Then, if otherwise in order, return the case to the Board after providing the Veteran and his representative a supplemental statement of the case (SSOC) and an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


